DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 9/29/2021.
Claim 10 is amended by this Examiner’s Amendment.
Claims 1-11, 13-17, and 19-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Adam C. Fowles (Applicant's Representative, Reg. No. 65,005) on 11/23/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 9: replace "determining" with "determine"
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and reliability by reducing system latency, balancing system load, and performing automated failure recovery in a multipath storage system (e.g., a storage area network).
The most similar prior art is a combination of U.S. Patent No. 7,296,068 ("Sarma") in view of U.S. Patent No. 5,625,811 ("Bhide") and further in view of USPGPUB 2014/0189252 ("Biswas").  The combination of Sarma, Bhide, and Biswas teaches a data storage system in which data volume ownership is transferred among storage controllers.
The combination of Sarma, Bhide, and Biswas neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…transferring the ownership of the volume from the second storage controller to the first storage controller based on the comparison identifying that the number of paths after the failover operation is equal to or greater than the number of paths before the failover operation" in combination with the other claimed features of the inventions of the instant application are neither taught nor suggested by the combination of Sarma, Bhide, and Biswas.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135